Citation Nr: 1642845	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a low back injury, secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury.  

The Veteran testified at a Decision Review Officer hearing in February 2010.  In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding the issue of compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury.  Transcripts of the hearings are associated with the Veteran's claims file.  

During the pendency of the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury, entitlement to service connection for a low back injury, secondary to his service-connected left knee disability was raised.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Therefore, the issue of residuals of secondary service connection is now before the Board and is reflected on the title page.  

The issue of service connection for residuals of a low back injury, secondary to service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  



FINDINGS OF FACT

1.  The Veteran has residuals of a low back injury as a result of injury of the left leg resulting from a September 6, 2006, accident that occurred following left knee surgery after the Veteran's left leg was jammed into a door frame and he immediately incurred low back pain since that time.   

2. The Veteran's VA medical treatment/examination was not the actual cause or aggravation of any low back disability.  


CONCLUSION OF LAW

The criteria for § 1151 benefits for residuals of low back disability have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  February 2008 and July 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records, as well as records relating to the accident and injury that is the basis of the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, have been secured.  The Veteran has undergone a VA examination in conjunction with his claim.  The Board notes, however, that no such examination was necessary.  In this case, the Board concedes that the Veteran has suffered an injury and disability following the accident in question.  His claim is being denied for reasons unrelated to the fact that could not be ascertained during a VA examination.  Further, the Veteran has had the opportunity to offer his statements and argument regarding the accident in question, and these statements and arguments are discussed fully below.  Accordingly, no VA examination is necessary to decide his claim. 

Further, the Veteran was provided an opportunity to set forth his contentions at a February 2010 RO hearing and a Travel Board hearing in September 2014 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the  United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The current level of complaints regarding his claimed Section 1151 claim was addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Compensation under the Provisions of 38 U.S.C.A. § 1151 

The Veteran seeks § 1151 benefits for a back injury that he contends he suffered when his left leg jammed his left foot in a door frame, resulting in low back pain on September 6, 2006.  He has stated that while being transported from physical therapy (PT), after undergoing left knee surgery, his transport aide jammed his left knee into the door frame, causing his preexisting low back injury to result in immediate pain.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished by the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.  

Pursuant to VA regulation, claims under § 1151 must show evidence of actual causation, meaning that "the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability."  38 C.F.R. § 3.361(c)(1).  

The evidence must show that the medical treatment was the proximate cause of the veteran's additional disability.  38 U.S.C.A. § 1151(a)(1).  Pursuant to VA regulation, the proximate cause "is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d).  To establish the proximate causation element, it must be shown that "VA failed to exercise the degree of care that would be expected of a reasonable health care provider" or that "VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent." Id.  In the absence of evidence of negligence, the proximate causation element may also be satisfied if the event in question is one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B);38 C.F.R. § 3.361(d)(2).  Such an event "need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In this case, the following facts are not in dispute.  The evidence shows that on September 6, 2006, the Veteran was returning from PT related to a left knee surgery, when a VA hospital transport pushed the Veteran's left knee and jammed the Veteran's left leg into a door frame, causing left knee and low back pain.  He was taken to the x-ray clinic to check his left knee, which was found to be negative.  His low back pain was not checked, and he has indicated that he has had low back pain since that time.  

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of VA treatment.  See 38 C.F.R. § 3.361  Here, the Veteran contends that he suffers from a low back disability as a result of his left leg jam into the door frame after VA PT in September 2006.  As noted, a review of his claims file reveals that he sustained low back injury complaints.  X-ray studies of the left knee showed negative findings.  He was noted to have continued complaints of low back findings for at least one year subsequent to findings of radiculopathy and two additional surgeries of the claimed disability.  

The Veteran has submitted correspondence in which he indicated that he continued to have pain in the low back.  As noted, he is competent to relate his current conditions and as to how he was injured in the September 2006 accident.  For the purposes of this appeal, the Board also finds these lay statements to be credible. When read in concert with the medical evidence after the accident, the Board finds that the Veteran currently suffers from a disability of the low back.  

Having established that the Veteran does suffer from additional disability, the Board must now determine whether that additional disability was caused by the Veteran's VA medical treatment.  Again, to warrant compensation under § 1151, the VA treatment must be the actual cause of the additional disability.  38 C.F.R. § 3.361(c)(1)."  Section 1151 requires proof of causation in fact; that is, in order to be compensable under section 1151, a veteran's additional disability must have actually been caused by hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility."  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  Section 1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment."  Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  "Simply put, the mere fact that a claimant is harmed by an event that occurs coincidentally with VA hospital care, medical or surgical treatment, or an examination is not sufficient to establish causation - and, therefore, to receive benefits-under section 1151."  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  

In this case, the Board finds that the Veteran's VA treatment was not the actual cause of his additional disability.  Instead, the actual cause of his disability was the jamming of the left leg into a door frame by a transport who took the Veteran from his PT into his room while he was en route from returning from PT.  

This case is similar to both the Loving and the Sweitzer cases.  In Loving, a veteran was receiving treatment at a VA outpatient clinic when a ceiling grate fell and struck his knee.  19 Vet. App. at 98.  The Board denied the veteran's claim, finding that the veteran's knee injury was caused not by VA treatment, but instead by an intervening cause.  Id.  The Court found that the veteran's injury was "not part of the natural sequence of cause and effect flowing directly from the actual provision of 'hospital care, medical or surgical treatment, or examination' furnished by VA and that any such additional disability was not 'direct[ly] cause[d]' by that VA activity. Id. at 101 (quoting 69 Fed. Reg. at 46,434 (codified at 38 C.F.R. § 3.361(c) and (d)).  

In Sweitzer, the Court upheld the Board's denial of § 1151 benefits.  (As the Court noted in Mangham, 23 Vet. App. at 287, "though the version of the statute at issue in Sweitzer was later amended..., the Court's analysis with regard to injuries that are coincidental with VA treatment is nevertheless instructive.")  The veteran in that case had reported to a VA facility for an examination; while waiting, he walked around the facility, was knocked to the ground by a patient in a motorized wheelchair, and then sought § 1151 benefits for a back disability that he contended resulted from that incident.  Sweitzer, 5 Vet. App. at 504.  The Court held that the veteran's injury was "coincidental to his reporting for an examination," was thus not caused by the VA examination, and therefore barred from eligibility for § 1151 benefits.  Id. at 506.  The Court specifically rejected arguments that VA had a duty to ensure the veteran's safety and should have taken all reasonable precautionary measures to ensure that safety, noting that such notions were rejected by tort law and are not relevant in veterans' benefits cases.  Id.  

Applying that law to the case here, although there is no question that the Veteran was in the VAMC as part of VA treatment, it is the jamming of the left knee after returning from PT that caused his additional disability, and not the action of treatment of any low back injury.  As in Loving and Sweitzer, the Veteran's injury here was coincident to his receiving VA treatment and not actually caused by that treatment.  This fact precludes his recovery under 38 U.S.C.A. § 1151.  

Again, to be considered the proximate cause of the Veteran's additional disability, it must be shown with respect to the event in question that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent, or (3) that the event in question was one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 
38 C.F.R. § 3.361(d).  

In this case, none of these criteria are met.  While the Veteran may have suffered an additional disability, this disability was not caused by his VA treatment, nor was his VA treatment the proximate cause of his additional disability.  Accordingly, the Board determines that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disability is not established.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of low back injury is denied.  


REMAND

Unfortunately, further development is needed in the claim for entitlement to service connection for residuals of low back injury, secondary to service-connected left knee disability.  

In VA outpatient treatment records from August 2007 and September 2007, as well as a VA opinion of June 2008, the Veteran was seen with complaints of aggravation of a low back disorder.  These medical records indicate that the Veteran's low back injury was due to or aggravated by the Veteran's service-connected left leg (knee) disability.  It is alleged that the aggravated low back disability was caused by the Veteran's altered gait.  It is necessary to have a VA opinion with complete rationale to determine the onset of his claimed low back disorder.  

The Board is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any low back disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a clinically diagnosed low back disorder which is of service onset, manifested to a degree of 10 percent or more within one year of service discharge, is otherwise related to service, or has been caused or aggravated by his service-connected left leg disability.  If it is determined that aggravation beyond the natural progress of the low back disorder by the service-connected left leg disability exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the evidence.  The Veteran should be properly notified of the decision and provided his appellate rights.  If the Veteran files a timely notice of disagreement, a statement of the case should be issued.  This matter should be forwarded to the Board only if an appeal if properly initiated and perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


